Citation Nr: 1514830	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-21 173A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the local jurisdiction of the Reno, Nevada, RO.

In December 2014, the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA audiometric testing in December 2010 showed bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385 (2014).  The VA examiner stated that the Veteran's hearing loss and tinnitus were not due to acoustic trauma in the military, because the "Veteran was not aware of these conditions until approximately 37 years after he was in the service."  The examiner's opinion is based, at least in part, on normal in-service audiogram findings.  The Veteran has testified that he worked in a laundry unit in service and was exposed on a daily basis to loud noises from an air pressure machine he used to stamp names on laundry tags.  The requirement for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Under the circumstances, another VA medical opinion is necessary to better address the potential relationship between the post-service diagnosis and the in-service noise exposure in order to render a fully informed decision on the claims of service connection for hearing loss and tinnitus.

The Veteran also contends that he is unable to work due to his service-connected disabilities.  At the time he filed this claim, his only service connected disability was right knee total replacement.  In an April 2014 rating decision, service connection was granted for degenerative arthritis of the left knee.  The Board finds that a "combined effects" medical opinion is warranted to take into account both of the Veteran's service-connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

In this regard, the Board notes that the Veteran has submitted a private physician's statement dated in December 2014.  The physician opined that, considering the Veteran's "multiple issues," he did not think the Veteran can continue working.  However, the multiple issues referred to by the private physician specifically included the Veteran's nonservice connected post-lumbar spine surgery condition as well as the left and right knee disabilities.  Thus, this opinion does not obviate the need for a VA examination taking into account only the service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine:  whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with his duties in a laundry unit that included exposure on a daily basis to loud noises from an air pressure machine he used to stamp names on laundry tags.  The examiner must provide a complete rationale for all conclusions reached.  

2.  Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner must review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner must provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities (currently, right total knee replacement, and left knee degenerative arthritis).  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities in combination render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  

The examiner must specifically state, based on review of the record, when unemployability, if found, began.

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.

3.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

